FILED
                                                                       Dec 31 2020, 9:07 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Derek R. Aguilar                                          Curtis T. Hill, Jr.
Carlisle, Indiana                                         Attorney General of Indiana
                                                          Samuel J. Dayton
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Derek R. Aguilar,                                         December 31, 2020
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          20A-PC-949
        v.                                                Appeal from the Adams Circuit
                                                          Court
State of Indiana,                                         The Honorable Chad E. Kukelhan,
Appellee-Respondent.                                      Judge
                                                          Trial Court Cause No.
                                                          01C01-1910-PC-3



Bailey, Judge.




Court of Appeals of Indiana | Opinion 20A-PC-949 | December 31, 2020                           Page 1 of 13
                                           Case Summary
[1]   Derek R. Aguilar (“Aguilar”) appeals, pro se, the denial of his petition for post-

      conviction relief, which was based on a premise that he should have been

      released to probation, not parole. He raises five issues, which we consolidate

      and restate as whether the court erred by denying his motion for summary

      disposition and granting the State’s cross-motion for summary disposition.


[2]   We affirm.



                             Facts and Procedural History
[3]   In 2006, Aguilar entered a plea agreement concerning two criminal causes:

      01C01-0511-FB-10 (“FB-10”) and 01C01-0512-FB-12 (“FB-12”). In pertinent

      part, the plea agreement specified that Aguilar would plead guilty to one count

      of Burglary in FB-10. As a sentence for that count, Aguilar would serve twenty

      years in the Indiana Department of Correction (the “DOC”). As for FB-12,

      Aguilar would plead guilty to several offenses and serve an aggregate term of

      ten years in the DOC with all the time suspended to probation. The aggregate

      term in FB-12 would run consecutive to the sentence in FB-10. Summarizing

      the sentencing arrangement, the plea agreement specified that the “combined

      sentence” across causes was “30 years to the [DOC], 20 served, 10 suspended.”

      App. Vol. 2 at 46. The agreement also stated that the ten years of probation in

      FB-12 would begin “following release from incarceration” in FB-10. Id.




      Court of Appeals of Indiana | Opinion 20A-PC-949 | December 31, 2020      Page 2 of 13
[4]   At a sentencing hearing, Aguilar pleaded guilty and the court sentenced Aguilar

      in accordance with the terms of the plea agreement.1 In sentencing Aguilar, the

      court orally noted that there would be “ten years of formal probation following

      [Aguilar’s] release from incarceration” in FB-10. Id. at 70. The court also

      instructed Aguilar to “report to the probation department following [his] release

      from the [DOC].” Id. at 71. Thereafter, the court orally recited conditions of

      Aguilar’s probation, including that he obey all laws. The court also issued an

      abstract of judgment for FB-10 with a box checked indicating that Aguilar

      should be returned to the court for probation at the completion of his sentence.


[5]   Aguilar began serving his twenty-year sentence in FB-10. After accruing credit

      time in FB-10, Aguilar signed a conditional parole release agreement and was

      placed on parole in April 2016. Aguilar was also placed on probation in FB-12.


[6]   In July and August of 2016, the State filed petitions alleging that Aguilar

      violated the conditions of probation in FB-12. Aguilar and the State negotiated

      an agreement whereby Aguilar would serve 2,370 days in the DOC and have

      no further probationary period in FB-12. At a September 2016 revocation

      hearing, Aguilar admitted to violating the conditions of probation, including by

      using marijuana. Aguilar’s probation in FB-12 was revoked and he was ordered

      to serve 2,370 days in the DOC. Aguilar began serving that executed sentence.




      1
       The State notes—and Aguilar does not dispute—that the court declined to enter a plea of guilty as to one
      count in FB-12 but the dismissal of that count did not affect the aggregate ten-year sentence in FB-12.

      Court of Appeals of Indiana | Opinion 20A-PC-949 | December 31, 2020                            Page 3 of 13
[7]   Meanwhile, the parole board held a hearing on allegations that Aguilar violated

      the conditions of his parole by failing to report to his parole agent as instructed.

      In November 2016, the parole board revoked ten years of Aguilar’s credit time

      in FB-10. The executed time was arranged so that Aguilar would serve the

      balance of his sentence in FB-10 before the balance of his sentence in FB-12.2


[8]   In September 2019, Aguilar filed a petition for post-conviction relief. The

      petition focused on whether Aguilar was improperly placed on parole in FB-10.

      According to Aguilar, both his plea agreement and Indiana law required that he

      instead begin serving his term of probation in FB-12. Aguilar claimed that the

      parole board exceeded its statutory authority by, inter alia, releasing him to

      parole rather than probation. Aguilar also claimed that he was deprived of due

      process because of errors in handling his sentence. Aguilar moved for summary

      disposition. Following a hearing, the State filed a cross-motion for summary

      disposition. The court later granted the State’s cross-motion for summary

      disposition, thereby denying Aguilar’s petition for post-conviction relief.


[9]   Aguilar now appeals.




      2
       On appeal, the State asserts that Aguilar “had not begun to serve his probation in FB-12 when his parole
      and probation were revoked.” Br. of Appellee at 11. However, this assertion is inconsistent with the State’s
      position below. Indeed, in its motion for summary disposition, the State asserted that Aguilar was “placed
      on probation for the sentence in [FB-12],” App. Vol. 2 at 89, and at the hearing, the State argued that Aguilar
      was “on parole for [FB-10], probation for [FB-12],” Tr. Vol. 2 at 15. We also note that the order revoking
      probation states that Aguilar admitted to violating the conditions of probation by, inter alia, “associating with
      another probationer” and “quitting his job without permission of his probation officer.” App. Vol. 2 at 77.

      Court of Appeals of Indiana | Opinion 20A-PC-949 | December 31, 2020                                Page 4 of 13
                                     Discussion and Decision
[10]   Post-conviction proceedings are civil proceedings in which a person may

       present limited challenges to a criminal conviction or a sentence. See Ind. Post-

       Conviction Rule 1; Gibson v. State, 133 N.E.3d 673, 681 (Ind. 2019), cert. denied.3

       Generally, “[t]he scope of potential relief is limited to issues unknown at trial or

       unavailable on direct appeal.” Gibson, 133 N.E.3d at 681. In a post-conviction

       action, the petitioner “has the burden of establishing his grounds for relief by a

       preponderance of the evidence.” P-C.R. 1(5). If there are disputed factual

       issues, the trial court must hold an evidentiary hearing. P-C.R. 1(4)(g), 1(5).

       However, pursuant to Indiana Post-Conviction Rule 1(4)(g), the court “may

       grant a motion by either party for summary disposition of the petition when it

       appears from the [evidence] submitted . . . that there is no genuine issue of

       material fact and the moving party is entitled to judgment as a matter of law.”

       On appeal, we review “the grant of a motion for summary disposition in post-

       conviction proceedings . . . the same way as a motion for summary judgment.”

       Norris v. State, 896 N.E.2d 1149, 1151 (Ind. 2008). Indeed, “summary




       3
         On appeal, Aguilar asserts that he would be “entitled to . . . immediate release” if he prevails on certain
       claims. Reply Br. at 8. A claim that a person is entitled to immediate release may be addressed through a
       petition for a writ of habeas corpus. See generally Young v. Duckworth, 408 N.E.2d 1253, 60-61 (Ind. 1980).
       However, the types of claims Aguilar presents are also properly raised through a petition for post-conviction
       relief. See Ind. Post-Conviction Rule 1(1)(a)(5) (providing that a person who claims that “his sentence has
       expired, his probation, parole or conditional release unlawfully revoked, or he is otherwise unlawfully held in
       custody or other restraint . . . may institute at any time a proceeding under this Rule to secure relief”); Mills v.
       State, 840 N.E.2d 354, 357-58 (Ind. Ct. App. 2006) (addressing similar claims as post-conviction claims and
       noting that, in some instances, our post-conviction rules provide an alternative or additional remedy).

       Court of Appeals of Indiana | Opinion 20A-PC-949 | December 31, 2020                                   Page 5 of 13
       disposition, like summary judgment, is a matter for appellate de novo

       determination when the determinative issue is a matter of law, not fact.” Id.


[11]   To the extent our review requires the interpretation of a contract—such as a

       plea agreement—we construe contracts de novo, applying the plain language of

       the contract with a goal of “determining the intent of the parties at the time the

       plea was entered.” State v. Smith, 71 N.E.3d 368, 370 (Ind. 2017). Similarly, to

       the extent our review requires statutory interpretation, we owe no deference to

       the court below. See State v. Brunner, 947 N.E.2d 411, 416 (Ind. 2011). Rather,

       we interpret statutes de novo. Id. When interpreting a statute, “our primary goal

       is to determine the legislature’s intent.” D.P. v. State, 151 N.E.3d 1210, 1216

       (Ind. 2020). “[T]o ascertain that intent, we must first look to the statutes’

       language.” Id. “If the language is clear and unambiguous, we give effect to its

       plain and ordinary meaning[.]” Id. However, if the statute is ambiguous, we

       “resort to rules of statutory interpretation so as to give effect to the legislature’s

       intent.” Suggs v. State, 51 N.E.3d 1190, 1194 (Ind. 2016). Further, if a criminal

       statute is ambiguous, we interpret the statute “in the defendant’s favor as far as

       the language can reasonably support.” Calvin v. State, 87 N.E.3d 474, 479 (Ind.

       2017) (quoting Mi.D. v. State, 57 N.E.3d 809, 813 (Ind. 2016)); see K.C.G. v.




       Court of Appeals of Indiana | Opinion 20A-PC-949 | December 31, 2020         Page 6 of 13
       State, No. 20S-JV-263, 2020 WL 6707225, at *2 (Ind. Nov. 16, 2020) (“When

       the legislature is imprecise, the State does not get the benefit of the doubt.”). 4


[12]   Here, the material facts are not in dispute. That is, there is no dispute that

       Aguilar entered a plea agreement regarding FB-10 and FB-12. Thereunder,

       Aguilar would serve twenty years in the DOC in FB-10. Consecutive thereto,

       Aguilar would serve an aggregate term of ten years in FB-12 with the time fully

       suspended to probation. Aguilar began serving his executed sentence in FB-10.

       After accruing adequate credit time, Aguilar was placed on parole in FB-10.


[13]   In petitioning for post-conviction relief, Aguilar argued that he should have

       bypassed parole in FB-10 and moved straight to his term of probation in FB-12.

       Aguilar’s argument turns on his reading of the following statute:


                [W]hen a person imprisoned for a felony completes his fixed
                term of imprisonment, less the credit time he has earned with
                respect to that term, he shall be:


                         (1) released on parole for not more than twenty-four (24)
                         months, as determined by the parole board;


                         (2) discharged upon a finding by the committing court that
                         the person was assigned to a community transition




       4
        Aguilar asserts that the court below adopted language from the State’s cross-motion and “gave no legal
       authority or case law” to support remarks in its order. Br. of Appellant at 12. Because we review de novo the
       decision granting the motion for summary disposition, we need not further address Aguilar’s assertions.

       Court of Appeals of Indiana | Opinion 20A-PC-949 | December 31, 2020                             Page 7 of 13
                         program and may be discharged without the requirement
                         of parole; or


                         (3) released to the committing court if his sentence
                         included a period of probation.


       Ind. Code § 35-50-6-1(a) (2005) (emphases added).


[14]   Aguilar argues that he received a non-divisible thirty-year “sentence” across FB-

       10 and FB-12 with the first twenty years executed in the DOC and the last ten

       years suspended to probation. According to Aguilar, because his “sentence”

       included a period of probation, the parole board exceeded its statutory authority

       by releasing him on parole under subsection (1) rather than to the committing

       court under subsection (3) for placement on probation. Aguilar also argues that

       the handling of his release violated the terms of his plea agreement and ran

       afoul of principles of due process.5 In support of his argument, Aguilar directs

       us to language in his plea agreement referring to a “combined sentence” across

       causes. App. Vol. 2 at 46. He also points out that, at sentencing, the trial court

       stated that Aguilar was “to report to the probation department following [his]

       release from the [DOC].” Id. at 71. Additionally, Aguilar directs our attention

       to the abstract of judgment for FB-10, where a “Yes” box is checked next to the




       5
        Aguilar briefly asserts that, during a hearing, the State “concede[d]” that Aguilar completed his sentence in
       FB-10 and “had to be released back to the committing court to start probation[.]” Br. of Appellant at 13.
       Having reviewed the State’s remarks in context, we disagree that there was a concession regarding this issue.

       Court of Appeals of Indiana | Opinion 20A-PC-949 | December 31, 2020                              Page 8 of 13
       following statement: “Is the defendant to be returned to the Court for probation

       at the completion of his/her sentence?” Id. at 75.


[15]   Aguilar’s arguments turn on the premise that it is possible to receive a single

       “sentence” for multiple convictions. Critically, the Indiana Code requires a

       discrete sentence for each offense. See I.C. § 35-50-1-1 (“The court shall fix the

       penalty of and sentence a person convicted of an offense.”); Serino v. State, 798

       N.E.2d 852, 856 (Ind. 2003) (referring to “[t]he statutory process by which trial

       judges fashion discrete sentences”). Moreover, each offense corresponds to a

       discrete advisory sentence, i.e., “a guideline sentence that the court may

       voluntarily consider when imposing a sentence.” I.C. § 35-50-2-1.3(a). There is

       also a discrete sentencing range. See, e.g., I.C. 35-50-2-5.5 (setting forth the

       advisory sentence and sentencing range for a Level 4 felony). Furthermore,

       when there are multiple convictions, the court has discretion in how to arrange

       all the sentences—e.g., concurrent or consecutive—as part of an overall scheme.

       See I.C. § 35-50-1-2; cf. Hannis v. Deuth, 816 N.E.2d 872, 877 (Ind. Ct. App.

       2004) (“[W]ith respect to any given sentence a person is in one of four stages,”

       i.e., (1) “waiting to start serving the sentence,” (2) “serving the sentence,” (3)

       “on parole on the sentence,” or (4) “discharged from the sentence.”).


[16]   Because it is not possible to receive a single “sentence” across counts, let alone

       across causes, Aguilar cannot demonstrate that he was improperly placed on

       parole in FB-10 because of a suspended sentence in FB-12. Moreover, even

       assuming arguendo that it is possible to negotiate a plea agreement that calls for

       bypassing parole under subsection (1), the instant plea agreement does not

       Court of Appeals of Indiana | Opinion 20A-PC-949 | December 31, 2020        Page 9 of 13
       express an intent to operate in this fashion. Indeed, although the agreement

       refers to a “combined sentence” when summarizing the overall arrangement,

       the agreement identifies two causes and sets forth a discrete sentence for each

       offense. In other words, the agreement calls for a standard sentencing scheme.

       Thus, we agree with the State that “[t]he plea agreement did nothing to prohibit

       the parole board from placing Aguilar on parole in FB-10[.]” Br. of Appellee at

       16. Furthermore, we are not persuaded that Aguilar was required to be released

       to probation in FB-12 because of the checked box in the abstract of judgment in

       FB-10. The checked box indicated that Aguilar was to be returned to the court

       for probation at the completion of his twenty-year sentence in FB-10. Notably,

       Aguilar was not yet discharged from that sentence because he was on parole.

       Moreover, we are also not persuaded that the court’s remarks at sentencing

       evinced the intent to have Aguilar exclusively released to probation. Rather,

       the cited remarks relate to the timing of Aguilar’s duty to report to probation.


[17]   In urging a different reading of Indiana Code Section 35-50-6-1(a), Aguilar

       directs us to Meeker v. Ind. Parole Bd., 794 N.E.2d 1105 (Ind. Ct. App. 2003),

       trans. denied, and May v. State, 58 N.E.3d 204 (Ind. Ct. App. 2016). Yet, Meeker

       involves the propriety of suspending a period of parole until after a person has

       served sentences in a separate case, 794 N.E.2d at 1108-09, and May involves

       the propriety of revoking a person’s probation when the DOC tells the person

       he is on parole, not probation, 58 N.E.3d at 206-07. Because this case involves

       different factual circumstances, Aguilar’s reliance on those cases is misplaced.




       Court of Appeals of Indiana | Opinion 20A-PC-949 | December 31, 2020    Page 10 of 13
[18]   Aguilar also directs us to caselaw for the proposition that “‘[o]ne may not be

       simultaneously on probation and serving an executed sentence.’” Hart v. State,

       889 N.E.2d 1266, 1271 (Ind. Ct. App. 2008) (alteration in original) (quoting

       Thurman v. State, 320 N.E.2d 795, 797 (1974)). In focusing on this language,

       Aguilar appears to rely on the principle that “parole . . . is, in legal effect, still

       imprisonment.” Page v. State, 517 N.E.2d 427, 430 (Ind. Ct. App. 1998), trans.

       denied. Thus, according to Aguilar, it was improper for him to simultaneously

       be on probation in FB-12 while still serving an executed sentence in FB-10.

       Aguilar also points out that the sentencing court had imposed consecutive

       terms. Aguilar seems to argue that, because the court had imposed consecutive

       terms, he could not have simultaneously been on probation and parole and,

       instead, should have been placed only on probation. Aguilar also implicitly

       argues that, even if parole was proper, he should not have been placed on

       probation in FB-12, so his probation in FB-12 should not have been revoked.


[19]   Ultimately, Aguilar reads caselaw about simultaneous service too expansively.

       This line of caselaw stands for the proposition that one cannot be incarcerated

       while simultaneously receiving rehabilitative services associated with probation.

       See, e.g., Hart, 889 N.E.2d at 1271 (noting that, “[g]iven the rehabilitative

       purpose of probation,” that rehabilitative process “can only be accomplished

       outside the confines of prison”). We discern no legal impediment to a person

       simultaneously serving parole and probation in separate sentences, a scheme

       that would benefit a defendant by allowing him to expeditiously serve his time.

       C.f., e.g., Mills v. State, 840 N.E.2d 354, 360 (Ind. Ct. App. 2006) (involving

       Court of Appeals of Indiana | Opinion 20A-PC-949 | December 31, 2020          Page 11 of 13
       circumstances where a person was on parole while serving a consecutive

       sentence); Hannis, 816 N.E.2d at 877 (involving similar circumstances).6


[20]   Furthermore, even assuming arguendo that Aguilar should not have been on

       probation in FB-12 while on parole in FB-10, it is not as though the court

       lacked authority to revoke probation. Indeed, as the Indiana Supreme Court

       has explained “[p]robation may be revoked at any time for a violation of its

       terms,” including “prior to the start of probation.” Champlain v. State, 717

       N.E.2d 567, 571 (Ind. 1999); see also Baker v. State, 894 N.E.2d 594, 597-98 (Ind.

       Ct. App. 2008) (noting that it is “well-established precedent that a defendant’s

       probationary period begins immediately after sentencing”). Moreover, “it is

       always a condition of probation that a probationer not commit an additional

       crime,” Braxton v. State, 651 N.E.2d 268, 270 (Ind. 1995), and, here, Aguilar

       admitted to using marijuana—which indicates that he possessed marijuana—

       and also admitted to violating other conditions of his probation. Furthermore,

       it seems that Aguilar never challenged the propriety of revoking probation,

       instead actively negotiating the revocation of only a portion of his suspended

       term. Thus, regardless of whether Aguilar should have simultaneously been on

       parole and probation, we discern nothing improper about revoking probation.




       6
         Thus, although Aguilar points out that Indiana Code Section 35-50-6-1(a) is written in the disjunctive,
       requiring release to parole, release to the committing court for probation, or discharge, that statute limits the
       options as to a single sentence. As already discussed, probation was imposed in a separate sentence.

       Court of Appeals of Indiana | Opinion 20A-PC-949 | December 31, 2020                                Page 12 of 13
[21]   Finally, to the extent Aguilar argues that the balance of the executed sentence

       in FB-12 was improperly held “in abeyance” until after he served the balance of

       his sentence in FB-10, we note that Aguilar’s plea agreement called for the

       sentence in FB-12 to run consecutive to that in FB-10. In other words, Aguilar

       agreed to consecutive sentences and the arrangement of his sentences was a

       result of the plea agreement and original sentencing orders—not, as Aguilar

       asserts, the result of the parole board exceeding its statutory authority. Thus,

       we cannot say that the arrangement of the executed sentences is improper.


[22]   Ultimately, because Aguilar’s plea agreement had no impact on the operation

       of Indiana Code Section 35-50-6-1(a) and because no part of Aguilar’s sentence

       in FB-10 was suspended to probation, we conclude that Aguilar was properly

       released on parole in FB-10. Moreover, because Aguilar was properly released

       on parole and his executed time in FB-12 was properly imposed consecutive to

       the time in FB-10, Aguilar has not shown a deprivation of due process. All in

       all, we discern no error in the order granting summary disposition to the State.


[23]   Affirmed.


       Robb, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Opinion 20A-PC-949 | December 31, 2020    Page 13 of 13